Gardner, J.
The plaintiff in error, the Continental Wrecking Company, was convicted in the recorder’s court of East Point, Georgia, for violating two ordinances of the City of East Point. One of the accusations charged it with the violation of the building ordinance of the City of East Point; the other accusation charged the violation of the fire ordinance. The defendant applied to the Superior Court of Pulton County for the writ of certiorari. The application was granted. Upon the hearing of the certiorari, the superior court dismissed it upon five grounds urged by the City of East Point. The first, second, third and fourth grounds upon which the superior court dismissed the certiorari related to the insufficiency as a matter of law concerning the certiorari bond. We will not discuss the first four grounds given by the superior court as a reason for dismissing the certiorari, because if it were assumed that the court erred in this regard, still the fifth ground is controlling and authorized the dismissal. The fifth ground on which the superior court based the judgment of dismissal is that the defendant was tried for the violation of two separate and distinct ordinances of the City of East Point. He did not present to the superior court a certiorari in each conviction. He sought to present one application for certiorari in which he alleged error as to both the convictions in the same application. This being so, the superior court had no authority to entertain and had no alternative except to dismiss the certiorari. We think that this principle is controlling in all of the assignments of error made in the application for certiorari. See, in this connection, Holtzendorf v. State, 78 Ga. App. 801 (52 S. E. 2d, 624), and cases cited. See also Chambers v. Walker, 26 Ga. App. 586 (106 S. E. 811). The record reveals that the two charges in the instant case were tried together by consent of counsel for both parties, and approved by the court.
The court did not err in dismissing the certiorari.

Judgment affirmed.


MacIntyre, P. J., and Townsend, J., concur.